Burnett, J.
I concur in affirming the judgment of the Court below on two grounds: First, That the title to the property in question, vested in the city of San Francisco by virtue of the act of Congress. Second, That the title of the city to the under the sheriff’s sale.
Neither of these grounds are discussed by the learned counsel of defendant. And as to the questions decided in the two eases of Woodworth v. Fulton, and Cohas v. Raisin, they are not necessarily involved in this ease, and I express no opinion in respect to them.